DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 05 October 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5 is objected to because of the following informalities: claim 5 recites in pertinent part “wherein the photo detector has a dark current that is smaller by about three orders of magnitude then a dark current of a Ge homojunction…” (emphasis added). It appears that the word “then” is a typographical error. For the purposes of examination, claim 5 will be read as “wherein the photo detector has a dark current that is smaller by about three orders of magnitude than a dark current of a Ge homojunction ….” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Winter et al. (US 4,032,951 A; hereinafter De Winter).
In regards to claim 1, De Winter
a heterojunction (56) (col. 11/lns. 56-68, col. 12/lns. 1-4) comprising a P type Germanium (Ge) region (col. 11/lns. 56-68, col. 12/lns. 1-4: e.g. (57) us doped with Ge) having a first region thickness (e.g. as depicted in fig. 6) and a first doping concentration (col. 11/lns. 56-68, col. 12/lns. 1-4), and 
a N type Gallium Arsenide (GaAs) region (55) (col. 11/lns. 56-68, col. 12/lns. 1-4) having a second region thickness (e.g. as depicted in fig. 6) and a second doping concentration smaller than the first doping concentration (e.g. no Ge doping in GaAs layer (55)) by at least one order of magnitude, 
wherein the Ge region is adjacent (evidenced by (56)) to the GaAs region and wherein the photodetector is a short wave infrared (SWIR) photodetector that serves as a component in a SWIR imaging system (Abstract: e.g. near-infrared photodiode).
In regards to claim 2, De Winter teaches the limitations discussed above in addressing claim 1. De Winter further teaches the limitations wherein the first doping concentration is between 1015cm-3 and 1020cm-3 (col. 11/lns. 56-68, col. 12/lns. 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Winter as applied to claim 1 above, in view of Fafard et al. (US 2015/0162478 A1; hereinafter Fafard).
In regards to claim 3, De Winter teaches the limitations discussed above in addressing claim 1. De Winter appears to be silent as to, but does not preclude, the limitations wherein the first doping concentration is about 1018cm-3 and wherein the second doping concentration is about 1016cm-3. Fafard teaches the limitations wherein the first doping concentration is about 1018cm-3 ([0077]: e.g. between 1017cm-3 and 1020cm-3) and wherein the second doping concentration is about 1016cm-3 ([0077]: e.g. between 1016cm-3 and 5x1019cm-3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by De Winter with the aforementioned limitations taught by Fafard to have a photo-transducer with a well-defined and wide dynamic range response (Fafard [0099]).
In regards to claim 4, De Winter teaches the limitations discussed above in addressing claim 1. De Winter appears to be silent as to, but does not preclude, the limitations wherein the first doping concentration is 1018cm-3, the second doping concentration is 1016cm-3, the first region thickness is about 1 μm. Fafard teaches the limitations wherein the first doping concentration is 1018cm-3 ([0077]: e.g. between 1017cm-3 and 1020cm-3), the second doping concentration is 1016cm-3 ([0077]: e.g. between 1016cm-3 and 5x1019cm-3), the first region thickness is about 1 μm ([0077]: e.g. between 10 nm and 2 μm). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by De Winter with the aforementioned limitations taught by Fafard to have a photo-transducer with a well-defined and wide dynamic range response (Fafard [0099]).
The combination of De Winter and Fafard appears to be silent as to the limitation wherein the second region thickness is about 10 μm; however Fafard teaches the limitation of optimizing the thickness of specific layers in a photo-sensitive device to affect the absorption characteristics of said In re Aller, 105 USPQ 233 (1955).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Winter as applied to claim 1 above, and further in view of Wang et al. (US 2018/0102442 A1; hereinafter Wang).
In regards to claim 5, De Winter teaches the limitations discussed above in addressing claim 1. De Winter appears to be silent as to, but does not preclude, the limitations wherein the photodetector has a dark current that is smaller by about three orders of magnitude then a dark current of a Ge homojunction with similar doping concentrations under a reverse bias of between -0.1V and 1V. Wang teaches the limitations wherein the photodetector has a dark current that is smaller by about three orders of magnitude ([0251]: evidenced by reducing dark current) than a dark current of a Ge homojunction with similar doping concentrations under a reverse bias of between -0.1V and 1V [0191]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by De Winter with the aforementioned limitations taught by Wang to have a photodetector that is reliable in hostile environments (Wang [0251]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new grounds of rejection does not rely on the references as applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812